Citation Nr: 1334539	
Decision Date: 10/30/13    Archive Date: 11/06/13

DOCKET NO.  10-47 703	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 50 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to an initial evaluation in excess of 10 percent for chondromalacia, patellofemoral syndrome and strain, right knee.  

3.  Entitlement to an initial evaluation in excess of 10 percent for chondromalacia, patellofemoral syndrome and strain, left knee.  

4.  Entitlement to an initial evaluation in excess of 10 percent for left wrist sprain.


REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel


INTRODUCTION

The Veteran served on active duty from September 2000 to October 2003.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  A notice of disagreement was received in June 2009, a statement of the case was issued in September 2010, and a substantive appeal was received in November 2010.  In April 2012, a Travel Board hearing was held before the undersigned Veterans Law Judge; a transcript of the hearing is included in the record.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks increased initial disability ratings for his service-connected PTSD, bilateral knee and left wrist disabilities.  At the April 2012 hearing, the Veteran testified of a change in his PTSD symptoms since the last examination and explained that some have gotten worse and other symptoms may have improved.  Regarding the knees and left wrist, the Board observes that the Veteran has testified that these disabilities continue to get worse with more symptoms of painful motion and flare-ups (notably, the December 2008 and May 2010 examination reports do not address increased symptoms during periods of flare-ups.)  The Board notes that the Veteran was last afforded a VA examination for his service-connected knees and left wrist in May 2010 and for PTSD in June 2010.  While a new examination is not required simply because of the time which has passed since the last examination, VA's General Counsel has indicated that a new examination is appropriate when there is an indication of an increase in severity since the last examination.  VAOPGCPREC 11-95 (1995).

Further, the Veteran testified that he has received mental health treatment at the Clarksville VA hospital and outpatient clinic.  However, relevant VA treatment records, dated since September 2010, have not been associated with his physical claims file and are not available for review in the computerized Virtual VA claims file.  VA is obligated to obtain and consider these records in adjudicating this appeal.  38 C.F.R. § 3.159(c)(2).  Upon remand, the RO should obtain all relevant VA treatment records from September 2010 to the present.

Accordingly, the case is REMANDED for the following action:

1.  The RO must obtain copies of all relevant VA treatment records dated from September 2010 to the present.

2.  After the record is determined to be complete, the RO should arrange for the Veteran to be examined by an appropriate examiner to determine the current severity of the Veteran's service-connected PTSD.  It is imperative that the claims file be made available to the examiner for review in connection with the examination.  The examiner should specifically provide a full multi-axial diagnosis pursuant to DSM-IV, to include a GAF score.  The examiner should discuss all impairments and/or symptoms caused by PTSD, and state the impact that these impairments and/or symptoms have on his ability to work. 

A detailed rationale for all opinions expressed should be provided.

3.  After the record is determined to be complete, the RO should also arrange for the Veteran to be examined by an appropriate examiner to determine the current severity of the Veteran's service-connected bilateral knee and left wrist disabilities.  It is imperative that the claims folder be reviewed in conjunction with the examination.  All special tests and clinical findings should be clearly reported to allow for application of VA rating criteria. 

Range of motion testing should be accomplished.  The examiner should also report the point (in degrees) that any range of motion is limited by pain.  Any additional functional loss due to weakness, fatigue and/or incoordination should be reported, to include an estimate of any additional limitation of motion during flare-ups.  As to the knee claims, the examiner should also clearly report whether there is recurrent subluxation or lateral instability and, if so, whether it is slight, moderate, or severe in degree.  

The examiner should discuss all impairments and/or symptoms caused by the Veteran's bilateral knee and left wrist disabilities and state the impact that these impairments and/or symptoms have on his ability to work.  A detailed rationale for all opinions expressed should be provided.

4.  After completion of all of the above, the RO should review the expanded record and readjudicate the issues on appeal.  If any issue on appeal remains denied, the RO should furnish the Veteran with an appropriate supplemental statement of the case, and the case should be returned to the Board after the Veteran is afforded an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


